Citation Nr: 1313926	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-31 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma.  


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran had active military service from July 1987 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) from on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

On her August 2010 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge sitting at her local RO.  In September 2011, the Veteran, through her attorney, requested a Board video-conference hearing in lieu of such in-person hearing, which was scheduled for March 2013.  Notice of the scheduled video-conference hearing was sent to the Veteran and her attorney, but the Veteran did not appear for the scheduled hearing.  She has not provided good cause as to why a new hearing should be scheduled.  Therefore, the Board finds that the Veteran request for a hearing is withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2012).  

The Board also notes that the Veteran's attorney submitted additional evidence in April 2012, June 2012, August 2012, and February 2013 after the issuance of the most recent supplemental statement of the case in March 2012.  In connection with his submission in February 2013, he waived agency of original jurisdiction (AOJ) consideration of the new evidence.  38 C.F.R. § 20.1304(c).  However, he did not submit a waiver of AOJ consideration in connection with the evidence submitted in April 2012, June 2012, and August 2012.  However, as the claim is being remanded, the RO will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of an October 2011 Hearing Officer Decision that confirmed and continued the Veteran's 30 percent rating for asthma.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required on her part.  


REMAND

Unfortunately, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to an increased rating for service-connected asthma.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In this case, the Board finds there is outstanding evidence that must be obtained before a fully informed decision may be rendered.  The evidentiary record contains a June 2009 decision from the Social Security Administration (SSA) which shows that the Veteran was awarded Supplemental Security Disability Income (SSDI) effective February 2007 based upon evidence showing that she is unable to work due to musculoskeletal and respiratory disorders, including asthma.  The evidentiary record does not, however, contain the actual medical records and reports used by SSA in making its decision.  Therefore, because the Veteran's SSDI benefits are based, at least partially, upon a respiratory disorder, including asthma, the Board cannot determine that no reasonable possibility exists that the records are relevant to the Veteran's claim.  Accordingly, this claim must be remanded in order for VA to attempt to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Once the SSA records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, the RO should reexamine the claims file to determine whether any supplementary development is warranted including, but not limited to, obtaining any outstanding treatment records or affording the Veteran a contemporaneous respiratory examination.  In this regard, the Board notes that the Veteran was most recently afforded a VA examination in October 2011.

Additionally, as indicated in the Introduction, in the reajudication of the Veteran's claim the RO should consider all of the evidence received since the issuance of the March 2012 supplemental statement of the case.  38 C.F.R. § 19.31.

For the foregoing reasons, the case is remanded for the following:

1. Request from the SSA all records related to the Veteran's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

2. Once the SSA records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, reexamine the claims file to determine whether any supplementary development is warranted including, but not limited to, obtaining any outstanding treatment records or affording the Veteran a contemporaneous respiratory examination.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the March 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and her attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


